DISSENTING OPINION BY
OTT, J.
Because I disagree with the majority’s conclusion that verified allegations contained in a protection from abuse action (“PFA”) petition are insufficient to meet the requirements of 23 Pa.C.S. § 6107, I respectfully dissent.
I strongly disagree with the majority’s conclusion that the procedure followed in Lancaster County violates the due process rights of the alleged perpetrator because the petitioner is not required to testify in person to the verified petition. The majority is concerned the verification contained in the petition is “inadequate protection against fabricated allegations of abuse.” They conclude the court’s failure to observe the petitioner’s facial expressions and mannerisms precludes an assurance that the facts averred are truthful. I believe this concern is unwarranted.
Commencement of a PFA action is governed by 23 Pa.C.S. § 6106(a). Pennsylvania Rule of Civil Procedure No.1905 provides the standardized forms required for use in all PFA actions. This petition form includes a verification subjecting the signatory to the penalties of 18 Pa.C.S. § 4904, relating to unsworn falsification to authorities. Additionally the Legislature imposes, in 23 Pa.C.S. § 6106(a.l), specific penalties for a PFA petitioner “who knowingly gives false information to any law enforcement officer with the intent to implicate another under this chapter commits an offense under 18 Pa.C.S. § 4906 (relating to false reports to law enforcement authorities).”
. I also disagree with the reason put forth by the majority that the Lancaster County procedure is a per se violation of the alleged abuser’s due process rights. The statute provides that temporary orders may be obtained in an ex parte proceeding *930conducted by the court. Because the petitioner is in the courthouse awaiting the executed order, the court if unsure could quickly conduct in camera questioning.
In the present case, the violation of respondent’s right to due process was not caused by the granting of an ex parte temporary order but rather by the exceptional delay between the filing of the petition and the hearing. While Section 6107(c) provides for continuances of the temporary PFA order, here the petition was filed on March 22, 2011, two continuances were granted and two hearings were held prior to the final order being entered on November 23, 2011. The delay of eight months should be the cause for concern not the original procedure used for granting the temporary order.
Therefore, I do not believe the reasons set forth by the majority justify their pronouncement that the procedure used by Lancaster County is a per se violation of the due process rights of the alleged abuser.